DETAILED ACTION
In response to communications filed 2 December 2020, claims 1 and 16-17 are amended per applicant’s request. Claims 1-10, 12-25, and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 2 December 2020, with respect to claims 16 and 17 have been fully considered and are persuasive. The objection of claims 16 and 17 has been withdrawn.
Applicant’s arguments, see section “Rejections under 35 U.S.C. § 112,” filed 2 December 2020, with respect to claims 1 and 16 have been fully considered and are persuasive. The rejection of claims 1-10, 12-25, and 27-32 has been withdrawn.
Applicant’s arguments, see section “Rejections under 35 U.S.C. § 101,” filed 2 December 2020, with respect to claims 1 and 16 have been fully considered but are not persuasive.
On pages 11-12, applicant argues that the claims cannot practically be performed in the human mind.
It simply would not be practical because such processing would involve responding to write requests received from multiple client systems . . . In addition to requiring the human mind to perform the validation operation, the human mind would be required to continuously monitor for the occurrence of the time interval and/or for the occurrence of the event, which can in some cases be a 24/7 endeavor.


On page 12, applicant argues that the step to “permit” cannot be performed as a mental processes. However, this argument is not persuasive, because permitting the document to be stored can be performed as a mental evaluation or judgment.
On pages 13-14, applicant argues that the claims are integrated into a practical application.
Applicant submits that the ability to fix a document is a desirable and practical feature of claim 1.

However, this argument is not persuasive, because the claims limitations at issue are not “additional elements.” Fixing a document can be performed mentally and/or with pen and paper and therefore falls within the “Mental Processes” grouping of abstract ideas. In order to show that the claims are integrated into a practical application, applicant must identity additional elements
Applicant’s arguments, see section “Rejections under 35 U.S.C. § 103,” filed 2 December 2020, with respect to claims 1 and 16 have been fully considered but are not persuasive.
Page 15, applicant argues
Tandel does not teach a non-validation mode in which files that do not meet format requirements are permitted to be stored . . . Nothing has been found in Tandel that would teach or suggest storing a fast-mode-validated document if the document does not comply with a fast-mode validation rule. [Emphasis in original]

However, these arguments are not persuasive, because Tandel teaches to permit the documents to be stored. Applicant concedes that Tandel teaches that documents validated in the fast mode may be “found to be corrupted (i.e., it fails validation), then the file may undergo further, full-mode validation”; see Remarks, page 15, lines 24-25. This is sufficient to teach permitting the document to be stored, because applicant concedes that Tandel teaches that the document are permitted to be stored to undergo further, full-mode validation.
On page 15, applicant argues that neither Pitschke nor Tandel teach the newly added claim limitations. However, these arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-25, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 16 recite
a database collection including a plurality of documents, each of the plurality of documents defining a unit of data storage in the database collection; and
for each document of the plurality of documents in the database collection, to respond, based on a plurality of operation modes, to write requests, to:
in a validation mode of operation:
automatically perform a validation operation on one or more data elements of a document of the database collection in response to one or both of: an occurrence of a regular time interval, and an occurrence of an event, and
permit the document containing the one or more data elements to be stored in the database collection only when the document containing the one or more data elements includes a minimum set of at least one data element defined by at least one validation rule for the database collection,
wherein, when the validation operation is performed on the document and the document does not conform with the at least one validation rule for the database collection, the validation operation fixes the one or more data elements of the document to conform with the at least one validation rule for the database collection, and
in a non-validation mode of operation:
permit the document containing the one or more data elements to be stored in the database collection in a format that does not comply with the at least one validation rule, wherein the document permitted to be stored in the format that does not comply with the at least one validation rule includes different data elements relative to other documents in the database collection, fewer data elements relative to other documents in the database collection, or more data elements relative to other documents in the database collection.

The scope of these limitations, under their broadest reasonable interpretation, may be performed in the human mind and therefore fall within the “Mental Processes” grouping of abstract ideas. Performing validation operations on documents in either a validation mode or non-validation mode of operation, as recited, can be performed mentally and/or with pen and paper as mental evaluations or judgments. In addition, when “the validation operation fixes the . . . document to conform” may be performed mentally with pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a “distributed computer system comprising: at least one hardware-
Claims 2-10, 12-15, and 17-25, and 27-32 also include limitations, which under their broadest reasonable interpretation, may be performed in the mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2-10, 12-15, and 17-25, and 27-32 do not recite any additional elements beyond those analyzed in claims 1 and 16 that, as discussed above, do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-10, 12-25, and 27-32 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-10, 12-25, and 27-32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschke (US 2013/0007070 A1) in view of Tandel et al. (US 2016/0275134 A1) and Koren et al. (US 8,843,453 B2).

Regarding claim 1, Pitschke teaches a distributed computer system comprising:
at least one hardware-based processor operatively connected to a memory (see Pitschke [0016]); and
a database collection including a plurality of documents, each of the plurality of documents defining a unit of data storage in the database collection (see Pitschke [0019], “set of documents”; each document in the set of documents necessarily defines a unit of data storage); 
wherein the at least one hardware-based processor is configured to respond to requests (see Pitschke [0029] and [0035]-[0036]), to:

automatically perform a validation operation on one or more data elements of the document of the database collection in response to one or both of: an occurrence of a regular time interval, and an occurrence of an event (see Pitschke [0029], “validates the document elements,” where [0035] discloses performing the validation operation in response to an occurrence of the event of receiving a document instance “as an input”), and
permit the document containing the one or more data elements to be stored in the database collection only when the document containing the one or more data elements includes a minimum set of at least one data element defined by at least one validation rule for the database collection (see Pitschke [0029] and [0036], “validation of each element,” where [0033] discloses “acceptable attributes,” i.e., a minimum set of at least one “part number” data element defined by a “user defined validation rule”).
Pitschke does not explicitly teach
wherein to respond to requests comprises to respond, based on a plurality of operation modes, to write requests received from client systems; and
in a non-validation mode of operation: permit the document containing the one or more data elements to be stored in the database collection in a format that does not comply with the at least one validation rule.
However, Tandel teaches 
wherein to respond to requests comprises to respond, based on a plurality of operation modes, to write requests received from client systems (see Tandel [0012]-[0013], the “ingest 
in a non-validation mode of operation: permit the document containing the one or more data elements to be stored in the database collection in a format that does not comply with the at least one validation rule (see Tandel [0018], “fast mode validation . . . header and tail for each file 112 may be validated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to permit the document in a format that does not comply with at least one validation filter, as taught by Tandel, in combination with the techniques taught by Pitschke, because “false negatives in the fast mode are rare. As such, the fast mode provides a time savings over the full mode” (see Tandel [0018]).
Pitschke as modified teaches
wherein to respond, based on a plurality of operation modes, to write requests received from client systems is performed for each document of the plurality of documents in the database collection (see Tandel [0012]-[0013] and [0016] and Pitschke [0019], where the “ingest stage,” taught by Tandel, ingests each document in the “set of documents” taught by Pitschke); and
wherein the document permitted to be stored in the format that does not comply with the at least one validation rule includes different data elements relative to other documents in the database collection, fewer data elements relative to other documents in the database collection, or more data elements relative to other documents in the database collection (see Pitschke [0029] and Tandel [0008] and [0018], where “checking few specific fields,” i.e., data 
Pitschke as modified does not explicitly teach wherein, when the validation operation is performed on the document and the document does not conform with the at least one validation rule for the database collection, the validation operation fixes the one or more data elements of the document to conform with the at least one validation rule for the database collection.
However, Koren teaches wherein, when the validation operation is performed on the document and the document does not conform with the at least one validation rule for the database collection, the validation operation fixes the one or more data elements of the document to conform with the at least one validation rule for the database collection (see Koren 48-62, “validating the document can include updating the document automatically, including deleting, replacing or correcting an undesirable string in the document based at least on patterns defined in one or more rules in the rules set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the document to conform, as taught by Koren, in combination with the techniques taught by Pitschke as modified, to “assist in the detecting and correcting of undesirable or incorrect strings to reduce development costs and user review time” (see Koren 3:19-39).

Regarding claim 16, Pitschke teaches a non-transitory computer-readable medium encoded with instructions for execution on a distributed computer system comprising at least one hardware-based processor operatively connected to a memory  (see Pitschke [0012] and [0016]),
the instructions, when executed on a database collection including a plurality of documents each defining a unit of data storage in the database collection (see Pitschke [0019], “set of documents”; each document in the set of documents necessarily defines a unit of data storage),
perform a method comprising: 
controlling the at least one hardware-based processor to respond to requests (see Pitschke [0029] and [0035]-[0036]), including
in a validation mode of operation:
automatically performing a validation operation on one or more data elements of the document of the database collection in response to one or both of: an occurrence of a regular time interval, and an occurrence of an event (see Pitschke [0029], “validates the document elements,” where [0035] discloses performing the validation operation in response to an occurrence of the event of receiving a document instance “as an input”); and
permitting the document containing the one or more data elements to be stored in the database collection only when the document containing the one or more data elements includes a minimum set of at least one data element defined by at least one validation rule for the database collection (see Pitschke [0029] and [0036], “validation of 
Pitschke does not explicitly teach
wherein to respond to requests comprises to respond, based on a plurality of operation modes, to write requests received from client systems; and
a non-validation mode of operation: permitting the document containing the one or more data elements to be stored in the database collection in a format that does not comply with the at least one validation rule.
However, Tandel teaches 
wherein to respond to requests comprises to respond, based on a plurality of operation modes, to write requests received from client systems (see Tandel [0012]-[0013], the “ingest stage” receives write requests from “workers . . . run on different physical servers,” and [0018] teaches to respond based on “validation modes”); and
a non-validation mode of operation: permitting the document containing the one or more data elements to be stored in the database collection in a format that does not comply with the at least one validation rule (see Tandel [0018], “fast mode validation . . . header and tail for each file 112 may be validated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to permit the document in a format that does not comply with at least one validation filter, as taught by Tandel, in combination with the techniques taught by Pitschke, because “false negatives in the fast mode are rare. As such, the fast mode provides a time savings over the full mode” (see Tandel [0018]).
Pitschke as modified teaches
wherein to respond, based on a plurality of operation modes, to write requests received from client systems is performed for each document of the plurality of documents in the database collection (see Tandel [0012]-[0013] and [0016] and Pitschke [0019], where the “ingest stage,” taught by Tandel, ingests each document in the “set of documents” taught by Pitschke); and
wherein the document permitted to be stored in the format that does not comply with the at least one validation rule includes different data elements relative to other documents in the database collection, fewer data elements relative to other documents in the database collection, or more data elements relative to other documents in the database collection (see Pitschke [0029] and Tandel [0008] and [0018], where “checking few specific fields,” i.e., data elements, using a fast mode validation, as taught by Tandel, using the “document element” validation taught by Pitschke, permits documents in a format that includes different, fewer, or more data elements).
Pitschke as modified does not explicitly teach wherein, when the validation operation is performed on the document and the document does not conform with the at least one validation rule for the database collection, the validation operation fixes the one or more data elements of the document to conform with the at least one validation rule for the database collection.
However, Koren teaches wherein, when the validation operation is performed on the document and the document does not conform with the at least one validation rule for the database collection, the validation operation fixes the one or more data elements of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the document to conform, as taught by Koren, in combination with the techniques taught by Pitschke as modified, to “assist in the detecting and correcting of undesirable or incorrect strings to reduce development costs and user review time” (see Koren 3:19-39).

Regarding claims 2 and 17, Pitschke as modified teaches wherein the method further comprises identifying, from the plurality of documents, the at least one validation rule to establish at least part of a database schema to be used for accessing the plurality of documents (see Pitschke [0029], “schema parse tree”).

Regarding claims 3 and 18, Pitschke as modified teaches wherein the method further comprises, based on a plurality of validation rules, selectively perform the validation operation on one or more documents of the plurality of documents (see Tandel [0018] and Pitschke [0030], “element validator . . . rules”).

Regarding claims 4 and 19, Pitschke as modified teaches wherein the method further comprises indicating for at least one of the plurality of documents, whether the at least one 

Regarding claims 5 and 20, Pitschke as modified teaches wherein the method further comprises performing the validation operation on all of the documents within the database collection (see Pitschke [0019]).

Regarding claims 6 and 21, Pitschke as modified does not explicitly teach wherein the method further comprises selectively performing the validation operation on one or more data elements of at least one document of the database collection responsive to an update of the at least one document.
However, Tandel further teaches wherein the method further comprises selectively performing the validation operation on one or more data elements of at least one document of the database collection responsive to an update of the at least one document (see Tandel [0012] and [0019], document in the database are validated in response to “updates to the database” as part of the “three stages” of the pipeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to validate a document responsive to an update of the at least one document, as taught by Tandel, in combination with the techniques taught by Pitschke as modified, because “validation performed according to the method 200 enables a recovery that can scale with the size of the database, up to terabytes of data. This may be done with fewer resources than are typically used in a validation” (see Tandel [0020]).

Regarding claims 7 and 22, Pitschke as modified teaches wherein the method further comprises applying a validation rule responsive to the update (see Pitschke [0030] and Tandel [0012] and [0019], where a validation “rules,” as taught by Pitschke, are applied responsive to the update taught by Tandel).

Regarding claims 8 and 23, Pitschke as modified teaches wherein the method further comprises performing a match negation operation of the validation rule responsive to the update (see Pitschke [0030] and Tandel [0012] and [0019], where determining “whether the parsed document element 306 matches corresponds to the grammatical rules,” i.e., a match negation operation, is performed as taught by Pitschke responsive to the update taught by Tandel).

Regarding claims 9 and 24, Pitschke as modified teaches wherein the method further comprises returning an indication if an application of the validation rule to the at least one document failed (see Pitschke [0030], “trigger an exception”).

Regarding claims 10 and 25, Pitschke as modified teaches wherein the method further comprises applying a validation rule responsive to at least one database operation involving a write operation to an existing document of the database collection (see Pitschke [0030] and Tandel [0011], where the validation rules taught by Pitschke are applied responsive to a “transaction,” i.e., write operation, taught by Tandel).

Regarding claims 12 and 27, Pitschke as modified teaches wherein the method further comprises receiving a plurality of user-defined validation rules and selectively applying the plurality of user-defined validation rules to the database collection (see Pitschke [0033], “user defined validation rules”).

Regarding claims 13 and 28, Pitschke as modified teaches wherein the method further comprises identifying, from a subset of the plurality of documents, the database schema to be used for accessing the plurality of documents (see Pitschke [0029], the “schema parse tree” is identified for “at least one document instance,” i.e., a subset of the plurality of documents).

Regarding claims 14 and 29, Pitschke as modified teaches wherein the method further comprises identifying, among the subset of the plurality of documents, a plurality of common attributes (see Pitschke [0033], “define acceptable attributes”).

Regarding claims 15 and 30, Pitschke as modified does not explicitly teach wherein the method further comprises sampling the plurality of documents using at least one predefined sampling technique.
However, Tandel teaches wherein the method further comprises sampling the plurality of documents using at least one predefined sampling technique (see Tandel [0015], “restricted number of files 112 for validation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sample documents using a predefined sample technique, as taught by Tandel, in combination with the techniques taught by Pitschke as modified because “the validator 124 prioritizes validation of files 112 that are used for the queries to be run after recovery” (see Tandel [0015]).

Regarding claim 31, Pitschke as modified teaches wherein the validation mode of operation includes a strict mode, wherein the at least one hardware-based processor is configured to reject one or more documents and/or data elements inconsistent with the minimum set of at least one data element (see Pitschke [0023], “trigger an exception”).

Regarding claim 32, Pitschke as modified teaches wherein the validation mode of operation includes a moderate mode, wherein the at least one hardware-based processor is configured to:
trigger a notification responsive to identifying the document and associated data elements inconsistent with the minimum set of at least one data element (see Pitschke [0036] and [0026], “message can be presented to a user”); and
store the document responsive to an acknowledgement or a permission operation (see Pitschke [0037], the document is stored responsive to an acknowledgement or a permission operation to generate the “validation report”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158